DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 09 Jun 2022 for application number 17/168,658. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the phrase “the user” on line 2, should read, “a user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby (US 2017/0091153 A1) in view of Pinnamaneni et al. [hereinafter as Pinnamaneni] (US-2021/0141997-A1) further in view of Yun et al. [hereinafter as Yun] (US 2012/0302167 A1) further in view of Tsypliaev et al. [hereinafter as Tsypliaev] (US 10,810,357 B1).
In reference to claim 1, Thimbleby teaches a display device comprising: 
a display that presents content in a first area and presents a list of comments in a second area different from the first area [Fig. 5AM-5AO, paras 0232-0235 disclose content in a first area at 502 and an image with a comment in a second area 574]; an inputter; and a controller [para 0005 discloses a touch screen display and a processor], wherein 
the controller: receives input of a handwritten figure for the presented content in the first area via the inputter, and outputs, as one of comments on the list of the comments presented in the second area, an image where the handwritten figure and an image of content in the range including the handwritten figure are superimposed [Fig. 5AM-5AO, paras 0232-0235 disclose handwritten input on a first area and the ability to output the handwritten input superimposed on image content; Fig. 5AM-5AO, paras 0232-0235 discloses comments pertaining to an image displayed in a second area 574, with the image].
However, Thimbleby does not explicitly teach the list of comments includes more than one comments or are from multiple users.
Pinnamaneni teaches the list of comments includes more than one comments or are from multiple users [Figs. 38, 42, paras 0152, 160 disclose a list of annotations from users, i.e. “johndow”, “janedow”, etc. displayed in a second section of the interface].
It would have been obvious to one of ordinary skill in art, having the teachings of Thimbleby and Pinnamaneni before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Thimbleby to include the functionality as taught by Pinnamaneni in order to obtain a display device in which a list of comments may be displayed in a different portion of a screen than a displayed image. 
One of ordinary skill in the art wanted to be motivated to obtain a display device in which a list of comments may be displayed in a different portion of a screen than a displayed image to provide a more efficient commenting system [Pinnamaneni, para 0007].
However, while Thimbleby teaches the ability to specify an area with handwritten content [Fig. 5AM, para 0232 discloses selecting an area of content including handwritten content], Thimbleby and Pinnamaneni does not explicitly teach specifies an area that is obtained based on a handwritten figure.
Yun teaches specifies an area that is obtained based on a handwritten figure [Figs. 25-27, paras 0196-0198 disclose that an image is determined based on a handwriting input].
It would have been obvious to one of ordinary skill in art, having the teachings of Thimbleby, Pinnamaneni, and Yun before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Thimbleby and Pinnamaneni to include the functionality as taught by Yun in order to obtain a display device in which a handwriting input may be used to indicate a portion of an image. 
One of ordinary skill in the art wanted to be motivated to obtain a display device in which a handwriting input may be used to indicate a portion of an image to more easily create a memo [Yun, para 0012].
However, while Yun teaches specifies an area that is obtained based on a handwritten figure [Figs. 25-27, paras 0196-0198 disclose that an image is determined based on a handwriting input], Thimbleby, Pinnamaneni, and Yun do not explicitly teach specifying an area by enlarging a circumference of an area that is in contact with an outer circumference of the handwritten figure by a predetermined size as a range including the handwritten figure.
Tsypliaev teaches specifying an area by enlarging a circumference of an area that is in contact with an outer circumference of the handwritten figure by a predetermined size as a range including the handwritten figure [col. 20, lines 25-40 disclose determining an object range to include an area around an object, for instance, within 15-pixels around the indicated point or area].
It would have been obvious to one of ordinary skill in art, having the teachings of Thimbleby, Pinnamaneni, Yun, and Tsypliaev before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Thimbleby, Pinnamaneni, and Yun to include the functionality as taught by Tsypliaev in order to obtain a display device in which a handwriting input may be used to indicate a portion of an image, the portion including content outside the indicated area. 
One of ordinary skill in the art wanted to be motivated to obtain a display device in which a handwriting input may be used to indicate a portion of an image, the portion including content outside the indicated area to facilitate focusing the user’s activity [Tsypliaev, col. 20, line 24].

In reference to claim 2, Thimbleby, Pinnamaneni, Yun, and Tsypliaev teach the invention of claim 1.
Thimbleby further teaches The display device according to claim 1, wherein, when a predetermined output condition is satisfied, the controller outputs, as the one of comments on the list, an image where the handwritten figure and an image of content in a range including the handwritten figure are superimposed [Fig. 5AM-5AO, paras 0232-0235 disclose various predetermine output conditions, such as selecting various functions, to output the handwritten input superimposed on image content].
Pinnamaneni further teaches the list of comments [Figs. 38, 42, paras 0152, 160 disclose a list of annotations from users, i.e. “johndow”, “janedow”, etc. displayed in a second section of the interface].

In reference to claim 4, Thimbleby, Pinnamaneni, Yun, and Tsypliaev teach the invention of claim 1.
Yun further teaches The display device according to claim 1, wherein the controller captures an image of an area including an outer circumference of the handwritten figure from the content to obtain the image of the content [Figs. 25-27, paras 0196-0198 disclose that an image is determined based on a handwriting input; handwriting 151G’ has a circumference]. 

In reference to claim 6, Thimbleby, Pinnamaneni, Yun, and Tsypliaev teach the invention of claim 1.
Thimbleby further teaches The display device according to claim 1, wherein the controller stores the one of comments in association with a file, and the one of comments is presented with an indication of association with the file on the list [para 0100, 0104, 0106, and 0108 disclose the use of files to transmit, receive, store content; Fig. 5AM-5AO, paras 0232-0235 disclose a comment related to an image; the indication is the grouping and context of the comment with regard to the image]. 

Claim 10-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby in view of Pinnamaneni
In reference to claim 10, Thimbleby teaches a display device comprising: a display that presents content in a first area and presents a list of comments in a second area different from the first area [Fig. 5AM-5AO, paras 0232-0235 disclose content in a first area at 502 and an image with a comment in a second area 574]; an inputter; a storage; and a controller [para 0005 discloses a touch screen display, memory, and a processor], wherein 
the storage is capable of storing, as the list of the comments to be displayed in the second area, a character or an image in association with the content, and the controller: specifies an area input [Fig. 5AM, para 0232 discloses indicating particular content, including an image and handwritten data] via the inputter from content presented in the first area on the display, causes a first image based on content in the specified area to be stored as a comment to be displayed as one of comments on the list of the comments in the second area [Fig. 5AM-5AO, paras 0232-0235 disclose handwritten input on a first area and the ability to output the handwritten input superimposed on image content; Fig. 5AM-5AO, paras 0232-0235 discloses comments pertaining to an image displayed in a second area 574, with the image]. 
However, Thimbleby does not explicitly teach causes an image of a comment input to a comment box presented on the content displayed on the display to be further stored as information associated with the first image.
Pinnamaneni teaches causes an image of a comment input to a comment box presented on the content displayed on the display to be further stored as information associated with the first image [Figs. 37-39, paras 0151-0153, for example, disclose comments, i.e. image of a comment input, in comment boxes, that are associated with particular images; Fig. 14, para 0099 discloses storing the annotation, i.e. comment, and the image].
It would have been obvious to one of ordinary skill in art, having the teachings of Thimbleby and Pinnamaneni before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Thimbleby to include the functionality as taught by Pinnamaneni in order to obtain a display device in which a comment in a comment box associated with an image is stored. 
One of ordinary skill in the art wanted to be motivated to obtain a display device in which a comment in a comment box associated with an image is stored to provide a more efficient commenting system [Pinnamaneni, para 0007].

In reference to claim 11, Thimbleby and Pinnamaneni teach the invention of claim 10.
Thimbleby further teaches The display device according to claim 10, wherein the inputter is a touch panel, and the controller specifies the area in accordance with a touch operation received via the inputter [Fig. 5AM, para 0232 discloses indicating particular content, including an image and handwritten data, using an input on the touch screen; para 0005 discloses a touch screen display].

In reference to claim 12, Thimbleby and Pinnamaneni teach the invention of claim 10.
Thimbleby further teaches The display device according to claim 10, wherein the controller causes a second image to be further stored as information associated with the first image [Fig. 5AM-5AO, paras 0232-0235 disclose handwritten input and the ability to output the handwritten input superimposed on image content; the image may be stored as a clipboard image, for instance].

In reference to claim 13, Thimbleby and Pinnamaneni teach the invention of claim 12.
Thimbleby further teaches The display device according to claim 12, wherein the controller: causes the display to present an input area for inputting the second image, and uses the second image input to the input area as information associated with the first image [Fig. 5AM-5AO, paras 0232-0235 disclose handwritten input and the ability to output the handwritten input superimposed on image content; the image may be stored as a clipboard image, for instance]. 

In reference to claim 14, Thimbleby and Pinnamaneni teach the invention of claim 12.
Thimbleby further teaches The display device according to claim 12, wherein the controller uses an image based on a handwritten figure input to content presented on the display as the second image [Fig. 5AM-5AO, paras 0232-0235 disclose handwritten input and the ability to output the handwritten input superimposed on image content; the image may be stored as a clipboard image, for instance].

In reference to claim 18, Thimbleby and Pinnamaneni teach the invention of claim 10.
Thimbleby further teaches The display device according to claim 10, wherein the controller causes the comment to be stored in association with a file [para 0100, 0104, 0106, 0108 disclose the use of files to transmit, receive, store content].

In reference to claim 19, Thimbleby further teaches a display device comprising: a display that presents content in a first area and presents a list of comments in a second area different from the first area [Fig. 5AM-5AO, paras 0232-0235 disclose content in a first area at 502 and an image with a comment in a second area 574], an inputter; a storage; and a controller [para 0005 discloses a touch screen display, memory, and a processor], wherein
 the storage is capable of storing, as the list of the comments to be displayed on the second area, a character or an image in association with the content, and the controller causes the display to present, in the first area, an input area [Fig. 5AM, para 0232 discloses indicating particular content, including an image and handwritten data in an area of the interface; Fig. 5AM-5AO, paras 0232-0235 disclose handwritten input on a first area and the ability to output the handwritten input superimposed on image content] for inputting a first image on the content in a superimposed manner, specifies an area including a range where the input area is superimposed [Fig. 5AM-5AO, paras 0232-0235 disclose handwritten input and the ability to output the handwritten input superimposed on image content; Fig. 5AM, para 0232 discloses selecting an area of content including handwritten content], and causes the first image input to the input area and a second image based on content in the specified area to be stored as one of comments on the list of the comments to be displayed on the second area [Fig. 5AM-5AO, paras 0232-0235 disclose handwritten input on a first area and the ability to output the handwritten input superimposed on image content; the image may be stored as a clipboard image, for instance; Fig. 5AM-5AO, paras 0232-0235 discloses comments pertaining to an image displayed in a second area 574, with the image]. 
However, Thimbleby does not explicitly teach causes an image of a comment input to a comment box presented on the content displayed on the display to be further stored as information associated with the first image.
Pinnamaneni teaches causes an image of a comment input to a comment box presented on the content displayed on the display to be further stored as information associated with the first image [Figs. 37-39, paras 0151-0153, for example, disclose comments, i.e. image of a comment input, in comment boxes, that are associated with particular images; Fig. 14, para 0099 discloses storing the annotation, i.e. comment, and the image].
It would have been obvious to one of ordinary skill in art, having the teachings of Thimbleby and Pinnamaneni before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Thimbleby to include the functionality as taught by Pinnamaneni in order to obtain a display device in which a comment in a comment box associated with an image is stored. 
One of ordinary skill in the art wanted to be motivated to obtain a display device in which a comment in a comment box associated with an image is stored to provide a more efficient commenting system [Pinnamaneni, para 0007].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby in view of Pinnamaneni further in view of Yun further in view of Tsypliaev further in view of Seo et al. [hereinafter as Seo] (US-20100311470-A1).
In reference to claim 3, Thimbleby, Pinnamaneni, Yun, and Tsypliaev teach the invention of claim 2.
Thimbleby further teaches The display device according to claim 2, wherein the inputter is a touch panel [para 0005 discloses a touch screen], and the output condition is that output as the one of the comments is selected from a menu [Fig. 5AM-5AO, paras 0232-0235 disclose various predetermine output conditions, such as selecting various functions from a menu; Fig. 5AM-5AO, paras 0232-0235 discloses comments pertaining to an image displayed in a second area 574, with the image].
While Thimbleby teaches the menu and the handwritten figure [Fig. 5AM-5AO, paras 0232-0235 disclose various predetermine output conditions, such as selecting various functions from a menu; a handwritten figure is disclosed], Thimbleby, Pinnamaneni, Yun, and Tsypliaev do not explicitly teach the menu being presented after a predetermined time has elapsed since a touch-up after the handwritten figure is input.
Seo teaches the menu being presented after a predetermined time has elapsed since a touch-up after the handwritten figure is input [para 0016 discloses displaying a menu if a predetermined time lapses after inputting a drawing pattern].
It would have been obvious to one of ordinary skill in art, having the teachings of Thimbleby, Pinnamaneni, Yun, Tsypliaev, and Seo before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Thimbleby, Pinnamaneni, Yun, and Tsypliaev to include the functionality as taught by Seo in order to obtain a display device in which a menu may be presented after a predetermined time after a handwritten input. 
One of ordinary skill in the art wanted to be motivated to obtain a display device in which a menu may be presented after a predetermined time after a handwritten input to allow a user to execute a menu with a simple single gesture on a touch screen [Seo, para 0128].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby in view of Pinnamaneni further in view of Yun further in view of Tsypliaev further in view of Wright, Jr. et al. [hereinafter as Wright] (US-20190370544-A1).
In reference to claim 5, Thimbleby, Pinnamaneni, Yun, and Tsypliaev teach the invention of claim 4.
However, while Thimbleby teaches the controller further captures an image of an area indicated from the content to obtain the image of the content [Fig. 5AM, para 0232 discloses indicating particular content, including an image and handwritten data] and the handwritten figure [Fig. 5AM-5AO, paras 0232-0235 disclose handwritten input and the ability to output the handwritten input superimposed on image content], Thimbleby, Pinnamaneni, Yun, and Tsypliaev do not explicitly teach the handwritten figure is an arrow; the area is indicated by the arrow. 
Wright teaches the handwritten figure is an arrow; the area is indicated by the arrow [para 0147 discloses that a user may draw an arrow to identify an area of content]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Thimbleby, Pinnamaneni, Yun, Tsypliaev, and Wright before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Thimbleby, Pinnamaneni, Yun, and Tsypliaev to include the functionality as taught by Wright in order to obtain a display device in which a capture of handwritten data and image content may be determined by a hand drawn arrow. 
One of ordinary skill in the art wanted to be motivated to obtain a display device in which a capture of handwritten data and image content may be determined by a hand drawn arrow to allow efficient communication [Wright, para 0004].

Claim 7-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby in view of Pinnamaneni further in view of Yun further in view of Tsypliaev further in view of Christiansen et al. [hereinafter as Christiansen] (US-20070055926-A1).
In reference to claim 7, Thimbleby, Pinnamaneni, Yun, and Tsypliaev teach the invention of claim 1.
Thimbleby further teaches the handwritten figure [Fig. 5AM-5AO, paras 0232-0235 disclose handwritten input and the ability to output the handwritten input superimposed on image content]. 
However, Thimbleby, Pinnamaneni, Yun, and Tsypliaev do not explicitly teach The display device according to claim 1, wherein the controller performs control to make a switch so as to display or hide the figure. 
Christiansen teaches The display device according to claim 1, wherein the controller performs control to make a switch so as to display or hide the figure [para 0072 discloses the ability for annotations of a particular user to be displayed/hidden].
It would have been obvious to one of ordinary skill in art, having the teachings of Thimbleby, Pinnamaneni, Yun, Tsypliaev, and Christiansen before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Thimbleby, Pinnamaneni, Yun, and Tsypliaev to include the functionality as taught by Christiansen in order to obtain a display device in which a capture of handwritten data and image content may be displayed or hidden. 
One of ordinary skill in the art wanted to be motivated to obtain a display device in which a capture of handwritten data and image content may be displayed or hidden to assist a user in determining whether an annotation is useful [Christiansen, para 0025].

In reference to claim 8, Thimbleby, Pinnamaneni, Yun, and Tsypliaev teach the invention of claim 1.
However, while Thimbleby teaches the handwritten figure [Fig. 5AM-5AO, paras 0232-0235 disclose handwritten input on a first area and the ability to output the handwritten input superimposed on image content], Thimbleby, Pinnamaneni, Yun, and Tsypliaev do not explicitly teach The display device according to claim 1, wherein the controller causes an identification presentation indicating a user who has input the handwritten figure to be presented near the handwritten figure. 
Christiansen teaches The display device according to claim 1, wherein the controller causes an identification presentation indicating a user who has input the handwritten figure to be presented near the handwritten figure [para 0072 discloses the ability for annotations of a particular user to be displayed/hidden; Fig. 6, para 0062 discloses annotations and names and icons corresponding to the annotations].
It would have been obvious to one of ordinary skill in art, having the teachings of Thimbleby, Pinnamaneni, Yun, Tsypliaev, and Christiansen before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Thimbleby, Pinnamaneni, Yun, and Tsypliaev to include the functionality as taught by Christiansen in order to obtain a display device in which a capture of handwritten data and image content may be displayed or hidden, corresponding to names. 
One of ordinary skill in the art wanted to be motivated to obtain a display device in which a capture of handwritten data and image content may be displayed or hidden, corresponding to names to assist a user in determining whether an annotation is useful [Christiansen, para 0025].

In reference to claim 9, Thimbleby, Pinnamaneni, Yun, Tsypliaev, and Christiansen teaches the invention of claim 8 above.
Thimbleby further teaches the handwritten figure [Fig. 5AM-5AO, paras 0232-0235 disclose handwritten input and the ability to output the handwritten input superimposed on image content]. 
Christiansen further teaches The display device according to claim 8, wherein the controller performs control to make a switch so as to display or hide the handwritten figure in accordance with selection of the identification presentation [para 0072 discloses the ability for annotations of a particular user to be displayed/hidden; Fig. 6, para 0062 discloses annotations and names and icons corresponding to the annotations; para 0061 discloses toggling the annotations by clicking the icon]. 

In reference to claims 15-17, claims 15-17 are rejected for the same reasons as that of claims 7-9, respectively. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby in view of Pinnamaneni further in view of Yun further in view of Tsypliaev further in view of Howard et al. [hereinafter as Howard] (US-20140068464-A1).
In reference to claim 20, Thimbleby, Pinnamaneni, Yun, and Tsypliaev teach the invention of claim 1.
However, while Pinnamaneni teaches a user icon [Figs. 38, 42, paras 0152, 160 disclose a list of annotations from users, i.e. “johndow”, “janedow”, e.g. user icons], Thimbleby, Pinnamaneni, Yun, and Tsypliaev do not explicitly teach The display device according to claim 1, wherein the controller: causes a user icon indicating the user who input the comment to be displayed, in one of the first area and the second area, and causes, when the user icon is selected, the comment input by the user indicated by the user icon to be displayed on a per user basis.
Howard teaches The display device according to claim 1, wherein the controller: causes a user icon indicating the user who input the comment to be displayed, in one of the first area and the second area, and causes, when the user icon is selected, the comment input by the user indicated by the user icon to be displayed on a per user basis [para 0018 discloses selecting a name of a user to display the user’s annotations].
It would have been obvious to one of ordinary skill in art, having the teachings of Thimbleby, Pinnamaneni, Yun, Tsypliaev, and Howard before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Thimbleby, Pinnamaneni, Yun, and Tsypliaev to include the functionality as taught by Howard in order to obtain a display device in which a capture of handwritten data and image content may be displayed with comments which may be displayed by selecting a user icon. 
One of ordinary skill in the art wanted to be motivated to obtain a display device in which a capture of handwritten data and image content may be displayed with comments which may be displayed by selecting a user icon to allow for quick and easy capturing of ideas from users [Howard, para 0003].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby in view of Pinnamaneni further in view of Yun further in view of Tsypliaev further in view of He et al. [hereinafter as He] (US-20160196448-A1).
In reference to claim 21, Thimbleby, Pinnamaneni, Yun, and Tsypliaev teach the invention of claim 1.
However, while Pinnamaneni further teaches the list of comments [Figs. 38, 42, paras 0152, 160 disclose a list of annotations from users, i.e. “johndow”, “janedow”, etc. displayed in a second section of the interface], Thimbleby, Pinnamaneni, Yun, and Tsypliaev do not explicitly teach The display device according to claim 1, wherein the comments are presented such that a parent comment/a child comment are recognizable in the list of comments.
He teaches The display device according to claim 1, wherein the comments are presented such that a parent comment/a child comment are recognizable in the list of comments [Fig. 2, para 0028 discloses comments 203 and 204 responding to comment 201; comments 203 and 204 are indented off of comment 201].
It would have been obvious to one of ordinary skill in art, having the teachings of Thimbleby, Pinnamaneni, Yun, Tsypliaev, and He before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Thimbleby, Pinnamaneni, Yun, and Tsypliaev to include the functionality as taught by He in order to obtain a display device in which a comments in a list may be indicated as parent/child comments. 
One of ordinary skill in the art wanted to be motivated to obtain a display device in which a comments in a list may be indicated as parent/child comments to facilitate organizing of relevant comments [He, para 00028].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.
Regarding arguments concerning claim 10, Pinnamaneni teaches causes an image of a comment input to a comment box presented on the content displayed on the display to be further stored as information associated with the first image [Figs. 37-39, paras 0151-0153, for example, disclose comments, i.e. image of a comment input, in comment boxes, that are associated with particular images; Fig. 14, para 0099 discloses storing the annotation, i.e. comment, and the image]. Pinnamaneni is not silent about storing images as comments, as the current claim language states that an image of a comment input to a comment box is stored as information associated with the first image; the above citation of Pinnamaneni teaches this feature. 

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	VALLIANI et al. (US-20170132821-A1) discloses selecting a portion of an image by drawing a circle [para 0028].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173    

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173